12-3962
    Johnson v. Just Energy




                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    16th day of December, two thousand thirteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                RALPH K. WINTER,
                GUIDO CALABRESI,
                      Circuit Judges.
    ___________________________________________

    Norman Johnson,


                              Plaintiff-Appellant,

                       v.                                               12-3962

    Just Energy,
                              Defendant-Appellee,


    Rebecca MacDonald, Ken Hartwick, Scott Gahn,
    Darren Pritchett, Beth Summers, Humera Siddiqui,
    Wayne Morgan, Jason Herod, Chad Lansford,

                      Defendants.
    ___________________________________________
FOR PLAINTIFF-APPELLANT:                      Norman Johnson, pro se, Jamaica, NY.

FOR DEFENDANTS-APPELLEE:                      Charles E. Dorkey III, Seth H. Borden, Rebecca
                                              Tingey, McKenna Long & Aldridge LLP, New
                                              York, NY.

        Appeal from a judgment of the United States District Court for the Eastern District of

New York (Townes, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment is AFFIRMED.

        Appellant, Norman Johnson, pro se, appeals from the district court’s grant of summary

judgment to his former employer, Just Energy, dismissing his employment discrimination

complaint. We assume the parties’ familiarity with the underlying facts, the procedural history

of the case, and the issues on appeal.

        We review de novo a district court’s grant of summary judgment, with the view that

“[s]ummary judgment is appropriate only if the moving party shows that there are no genuine

issues of material fact and that the moving party is entitled to judgment as a matter of law.”

Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). Upon such review, we

conclude that Johnson’s appeal is without merit for the reasons articulated by the district court in

its order.

        We have considered all of Johnson’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court. We grant Just Energy’s

motion to strike exhibits in Johnson’s appendix that were not part of the record before the district

court. See Int’l Bus. Machs. Corp. v. Edelstein, 526 F.2d 37, 45 (2d Cir. 1975) (“[A]bsent

extraordinary circumstances, federal appellate courts will not consider rulings or evidence which


                                                 2
are not part of the trial record.”). We deny the motion as moot as to Johnson’s argument, raised

for the first time on appeal, that he was denied a visa by the Australian consulate because he

could not establish how he would pay for the trip, as we do not consider arguments raised for the

first time on appeal. See Singleton v. Wulff, 428 U.S. 106, 120-21 (1976).

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                3